                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

RUTH PRECIADO,                                    )
                            Plaintiff,            )
                                                  )      No. 1:18-cv-1119
-v-                                               )
                                                  )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                  )
                      Defendant.                  )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Ruth Preciado filed this lawsuit seeking review of the final decision of the

Commissioner of Social Security denying her claim for disability insurance benefits and

supplemental social security income. The magistrate judge issued a report recommending

the matter be remanded to the Commissioner under sentence four of 42 U.S.C. § 405(g) for

further factual findings. (ECF No. 19.) The Commissioner filed objections. (ECF No. 20.)

Having reviewed the objections de novo, the Court will adopt the report and

recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
       The Administrative Law Judge concluded, at Step 2, that “claimant’s depression is

not a severe impairment.” (ECF No. 8-2 PageID.94.) The magistrate judge noted that

threshold at Step 2 is de minimus and is designed to dismiss that claims that are totally

groundless. (R&R at 7 PageID.1128.) The magistrate judge then identified evidence in the

record that might support the finding that Plaintiff’s depression was a severe impairment.

The magistrate judge also identified gaps in the ALJ’s reasoning. The magistrate judge

acknowledged that “there does not exist compelling evidence that Plaintiff is disabled.” (Id.

at 10 PageID.1131.) But, because the ALJ’s decision did not comply with the legal standard

at Step 2 and, as a result, factual disputes remained, the matter should be remanded.

       The Commissioner advances three objections. First, the Commissioner argues that

the magistrate judge reweighed the evidence concerning Plaintiff’s mental health. The Court

disagrees. Identifying the evidence in the record is not the equivalent of reweighing the

evidence. Second, the Commissioner argues that the magistrate judge improperly evaluated

the opinion evidence. The magistrate judge noted only that the record contained evidence

that Plaintiff satisfied the criteria for a mental health disorder.   The Commissioner’s

objection illustrates the magistrate judge’s concern. The Commissioner discusses, in some

detail, the evidence concerning Plaintiff’s abilities to perform basic work activities. The

Commissioner’s objection is the sort of discussion that is missing in the ALJ’s opinion.

Third, the Commissioner argues the magistrate judge erred when concluding the harmless

error standard was not satisfied. The Commissioner contends the ALJ considered Plaintiff’s

mental impairments after Step 2. The objection is overruled. Prior to the discussion of the

harmless error standard, the magistrate judge explained why the evidence the ALJ relied


                                             2
upon did not support the conclusion that Plaintiff’s emotional impairments were not severe

and did not impose any functional limitations.

       Accordingly, the Report and Recommendation (ECF No. 19) is ADOPTED as the

Opinion of this Court. The Commissioner’s decision is VACATED and this matter is

REMANDED under sentence four of 42 U.S.C. § 405(g) for further administrative action.

IT IS SO ORDERED.

Date: March 24, 2020                                       /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                             3
